FILED
                              NOT FOR PUBLICATION                            AUG 8 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HISKIA BILLY and ALVIN LENDE                     No. 10-70245
BILLY,
                                                 Agency Nos. A078-020-248
               Petitioners,                                  A078-020-308

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Hiskia and Alvin Lende Billy, natives and citizens of Indonesia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion to reconsider, Morales Apolinar v. Mukasey,

514 F.3d 893, 895 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ July 6, 2009,

motion to reconsider as untimely because it was filed over three years after the

BIA’s February 15, 2006, final order. See 8 C.F.R. § 1003.2(b)(2).

      In light of our disposition, we need not consider petitioners’ contention that

the BIA’s original analysis regarding whether they were members of a disfavored

group was erroneous under Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), and

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70245